News Release Contact: Juan José Orellana Investor Relations 562-435-3666, ext. 111143 MOLINA HEALTHCARE REPORTS FIRST QUARTER 2010 RESULTS · Earnings per diluted share for first quarter 2010 of $0.41, down 11% from 2009 · Sequential net income improvement of $15 million · Quarterly premium revenues of $965 million, up 13% over 2009 · Aggregate membership up nearly 14% over first quarter 2009 Long Beach, California (May 5, 2010) – Molina Healthcare, Inc. (NYSE: MOH) today reported its financial results for the first quarter ended March 31, 2010. Net income for the quarter was $10.6 million, or $0.41 per diluted share, compared with net income of $12.2 million, or $0.46 per diluted share, for the quarter ended March31, 2009. “With our continued growth in enrollment, lower flu costs, and the introduction of Molina Medicaid Solutions, the year is off to a solid start,” said J. Mario Molina, M.D., chief executive officer of Molina Healthcare, Inc.“We look forward to continuing our momentum throughout the rest of 2010 by offering our state partners and members a unique combination of high quality health care and information management services.” 2010 Guidance Update On May 1st, 2010, the Company closed on its acquisition of the Health Information Management (HIM) business of Unisys Corporation (NYSE:UIS).HIM will operate as a health information management subsidiary of Molina Healthcare under the name, Molina Medicaid Solutions. The Company has revised its 2010 guidance to include the estimated operating results of Molina Medicaid Solutions.The Company currently expects diluted earnings per share of $1.51 for the year, including the results of Molina Medicaid Solutions.See page 5 for more details. Overview of Financial Results First Quarter 2010 Compared with Fourth Quarter 2009 Net income for the first quarter of 2010 increased $15.1 million from the fourth quarter of 2009.Premium revenue was flat between the fourth quarter of 2009 and the first quarter of 2010 because a 1.9% increase in enrollment offset a 2.1% decline in per-member per-month, or PMPM, revenue.The decrease in PMPM revenue was primarily the result of the transfer of responsibility for pharmacy costs from the Company’s Ohio health plan back to the state of Ohio effective February 1, 2010.Medical care costs decreased nearly $20 million in the first quarter of 2010 compared with the fourth quarter of 2009, primarily due to a less severe flu season to date in 2010, and the transfer of pharmacy costs back to the state of Ohio.The Company’s medical care ratio was 85.3% in the first quarter of 2010, compared with 87.5% in the fourth quarter of 2009. -MORE- MOH Reports First Quarter 2010 Results Page 2 May 5, 2010 First Quarter 2010 Compared with First Quarter 2009 Operating results for the first quarter of 2010 were most significantly impacted by the following: · Increased premium revenue due to higher enrollment, partially offset by lower revenue PMPM. · Lower PMPM medical costs due to a lower incidence of influenza-related illnesses in 2010, improved hospital utilization, the transfer of pharmacy costs back to the states of Ohio and Missouri, and various contracting and medical management initiatives implemented by the Company. · Higher administrative costs incurred for premium taxes, insurance assessments, and the support of Medicare and other programs not linked to the Medicaid risk business. · In the first quarter of 2009, the Company recognized a $1.5 million gain on the purchase of its convertible senior notes, with no comparable event in the first quarter of 2010. Net income for the first quarter of 2010 was $10.6 million compared with net income of $12.2 million in the first quarter of 2009. Premium revenue grew 12.6% in the first quarter of 2010 compared with the first quarter of 2009, due to a membership increase of nearly 14% as of March 31, 2010, compared with membership as of March 31, 2009.On a PMPM basis, however, consolidated premium revenue decreased 0.8% because of declines in premium rates at several of the Company’s health plans.The most significant declines in premium rates were in Ohio and Missouri, due to the transfer of pharmacy risk back to the states, and in Washington. Investment income decreased to $1.5 million in the first quarter of 2010 compared with $3.5million in the first quarter of 2009.This decline was due primarily to lower interest rates.The Company’s annualized portfolio yield for the quarter decreased to 0.8% compared with 1.9% for the first quarter of 2009. Medical care costs, in the aggregate, decreased 1.7% on a PMPM basis in the first quarter of 2010 compared with the first quarter of 2009, primarily due to a less severe flu season in the first quarter of 2010, compared with the first quarter of 2009, the transfer of pharmacy risk back to the states of Ohio and Missouri, reductions in Medicaid fee schedules subsequent to the first quarter of 2009, and various contracting and medical management initiatives implemented by the Company.Excluding pharmacy costs, medical care costs increased 1.7% on a PMPM basis in the first quarter of 2010 compared with the first quarter of 2009.Medical care costs as a percentage of premium revenue (the medical care ratio) were 85.3% for the first quarter of 2010 compared with 86.1% for the first quarter of 2009. Physician and outpatient costs increased 3.4% on a PMPM basis compared with the first quarter of 2009.Emergency room utilization increased approximately 6% over the first quarter of 2009, while emergency room cost per visit dropped approximately 2%.Despite the decrease in emergency room cost per visit, the Company continues to observe hospitals billing for more intensive levels of care in the first quarter of 2010 compared with the first quarter of 2009. Inpatient facility costs were down 1.5% compared with the first quarter of 2009.Both utilization and unit costs were relatively stable compared with the first quarter of 2009. Pharmacy costs (including the benefit of rebates) decreased nearly 23% on a PMPM basis including the Missouri and Ohio health plans.The pharmacy benefit was transferred to the state of Missouri effective October 1, 2009, and was transferred to the state of Ohio effective February 1, 2010.Excluding these health plans, pharmacy costs increased 1.5% on a PMPM basis compared with the first quarter of 2009 as a result of slight increases in utilization and unit costs. -MORE- MOH Reports First Quarter 2010 Results Page 3 May 5, 2010 Capitated costs increased 2.1% on a PMPM basis compared with the first quarter of 2009 as a result of rate increases received for members capitated on a percentage of premium basis at the New Mexico health plan, subsequent to the first quarter of 2009, and the transition of members into capitated arrangements at the California health plan throughout 2009. Days in medical claims and benefits payable – Beginning January 1, 2010, and for all prior periods presented, the Company is reporting days in medical claims and benefits payable relating to fee-for-service medical claims only.This new computation includes only fee-for-service medical care costs and medical claims that are incurred but not paid (IBNP), and therefore calculates the extent of reserves for those liabilities that are most subject to estimation risk. The days in medical claims and benefits payable amount previously reported included all medical care costs (fee-for-service, capitation, pharmacy, and administrative), and all medical claims liabilities, including those liabilities that are typically paid concurrently, or shortly after the costs are incurred, such as capitation cost and pharmacy costs.Medical claims liabilities in this calculation does not include accrued costs – such as salaries – associated with the administrative portion of medical costs. By including only fee-for-service medical costs and liabilities in this computation, the Company’s days in claims payable metric will be more indicative of the adequacy of the Company’s reserves for liabilities subject to a substantial degree of estimation.The days in medical claims and benefits payable computed under each method were as follows: March 31, Dec. 31, March 31, Days in claims payable – fee-for-service only 44 days 44 days 51 days Days in claims payable – all medical costs 37 days 37 days 42 days Core G&A expenses (defined as G&A expenses less premium taxes) were 8.2% of revenue in the first quarter of 2010 compared with 7.6% in the first quarter of 2009 and 8.0% in the fourth quarter of 2009.The year-over-year increase in the core G&A ratio was primarily due to costs associated with insurance assessments and the support of Medicare and other programs not linked to the Medicaid risk business.On a PMPM basis, core G&A increased to $17.82 in the first quarter of 2010 compared with $16.76 in the first quarter of 2009, and was consistent with $17.83 in the fourth quarter of 2009.Net of the incremental cost of insurance assessments and the cost of supporting new programs, core G&A PMPM would have been unchanged for the first quarter of 2010, compared with the first quarter of 2009. Premium tax expense increased to 3.5% of revenue in the first quarter of 2010 from 3.1% in the first quarter of 2009, primarily due to the imposition of a higher premium tax rate in Ohio effective October 1, 2009. Income tax expense was recorded at an effective rate of 38.0% in the first quarter of 2010 compared with 38.2% in the first quarter of 2009.Effective January 1, 2008 through December 31, 2009, the Company’s income tax expense included both the Michigan business income tax, or BIT, and the Michigan modified gross receipts tax, or MGRT.Effective January 1, 2010, the Company has recorded the MGRT as a premium tax and not as an income tax.The Company will continue to record the BIT as an income tax.For the three months ended March 31, 2009, premium tax expense (included in general and administrative expenses) and income tax expense have been reclassified to conform to this presentation.The MGRT amounted to $1.5 million for the first quarter of 2010 and $1.0 million for the first quarter of 2009.There was no impact to net income for either period presented relating to this change. -MORE- MOH Reports First Quarter 2010 Results Page 4 May 5, 2010 Generally, the MGRT is a 0.976% tax (statutory rate of 0.8% plus 21.99% surtax) on modified gross receipts, which for most taxpayers are defined as receipts less purchases from other firms.Managed care organizations, however, are not currently allowed to deduct payments to providers in determining modified gross receipts.As a result, the MGRT is 0.976% of the Michigan plan’s receipts and does not vary with levels of pretax income or margins.The Company believes that presentation of the MGRT as a premium tax produces financial statements that are more useful to the reader. Cash Flow Cash flow from operations was $(26.5) million, primarily as a result of a $90.7 million decrease in deferred revenue from December 31, 2009.In 2009, the state of Ohio typically paid premiums in advance of the month the premium was earned.Beginning in January 2010, the state of Ohio has delayed its premium payments to mid-month for the month premium is earned. Therefore, only two monthly premium payments were received by the Ohio plan during the first quarter of 2010.The Company does not anticipate any advance payments for the Ohio plan’s premiums during 2010. At March 31, 2010, the Company had cash and investments (not including restricted investments) of $669.8 million, including non-current auction rate securities with a fair value of $55.6 million.At March31, 2010, the parent company had unrestricted cash and investments of $79.7 million, including auction rate securities with a fair value of $14.9 million. EBITDA (1) (in thousands) Three Months Ended March 31, Operating income $ $ Add back: Depreciation and amortization expense EBITDA $ $ The Company calculates EBITDA by adding back depreciation and amortization expense to operating income.EBITDA is not prepared in conformity with GAAP since it excludes the provisions for income taxes, interest expense, and depreciation and amortization expense.This non-GAAP financial measure should not be considered as an alternative to net income, operating income, operating margin, or cash provided by operating activities.Management uses EBITDA as a metric in evaluating the Company’s financial performance, in evaluating financing and business development decisions, and in forecasting and analyzing future periods.For these reasons, management believes that EBITDA is a useful supplemental measure to investors in evaluating the Company’s performance and the performance of other companies in our industry. -MORE- MOH Reports First Quarter 2010 Results Page 5 May 5, 2010 Fiscal Year 2010 Guidance For the year ended December 31, 2010, the Company currently expects the financial results shown below (all amounts are approximate): Molina Health Plans (1) Molina Medicaid Solutions (2) Transaction, Financing and Amortization Costs (3) Molina Healthcare, Inc. (Amounts in thousands, except per-share data) Revenue: Premium revenue $ $
